In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00171-CR




                   IN RE EARL KING




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                       MEMORANDUM OPINION

        Earl King has filed a pro se petition for writ of mandamus in which he asks this Court to

order the 202nd Judicial District Court of Bowie County to rule on a “Motion For Dismissal” of

trial court cause number 13F0063, filed on June 2, 2017. We deny King’s petition for writ of

mandamus.

        It is King’s burden to properly request and show his entitlement to mandamus relief. See

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding)

(per curiam) (“Even a pro se applicant for a writ of mandamus must show himself entitled to the

extraordinary relief he seeks.”). With respect to his request, King must show that he has no adequate

remedy at law to redress his alleged harm and that what he seeks to compel is a ministerial act, not

involving a discretionary or judicial decision. See State ex rel. Young v. Sixth Judicial Dist. Court of

Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

        While the trial court is required to consider all properly filed motions before it, In re Shaw, 175
S.W.3d 901, 904 (Tex. App.—Texarkana 2005, orig. proceeding), a relator seeking a writ of mandamus

must file with this Court a certified or sworn copy of every document that is material to his claim for

relief (mandamus record). See TEX. R. APP. P. 52.3(k), 52.7(a).

        King did not file a mandamus record in this Court. Consequently, we may not evaluate the

merits of King’s request for mandamus relief. See TEX. R. APP. P. 52.7; Barnes, 832 S.W.2d at 426.




                                                    2
      We deny King’s petition for writ of mandamus.




                                          Josh R. Morriss, III
                                          Chief Justice
Date Submitted:     September 14, 2017
Date Decided:       September 15, 2017
Do Not Publish




                                              3